July 27, 2017 THE DREYFUS/LAUREL FUNDS TRUST - DREYFUS GLOBAL EQUITY INCOME FUND (Class A, C, I and Y Shares) Supplement to Summary and Statutory Prospectuses Dated March 1, 2017 The following information supersedes and replaces any contrary information contained in “Fees and Expenses” in the fund’s summary prospectus and “Fund Summary - Fees and Expenses” in the fund’s statutory prospectus: Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Class Y Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.75 none none none Maximum deferred sales charge (load) (as a percentage of lower of purchase or sale price) none * 1.00 none none Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Class I Class Y Management fees ** .75 .75 .75 .75 Distribution (12b-1) fees none .75 none none Other expenses (including shareholder services fees) .42 .42 .16 .09 Total annual fund operating expenses 1.17 1.92 .91 .84 * Class A shares bought without an initial sales charge as part of an investment of $1 million or more may be charged a deferred sales charge of 1.00% if redeemed within one year. ** Restated to reflect current management fee. Example The Example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $687 $925 $1,182 $1,914 Class C $295 $603 $1,037 $2,243 Class I $93 $290 $504 $1,120 Class Y $86 $268 $466 $1,037 You would pay the following expenses if you did not redeem your shares: 1 Year 3 Years 5 Years 10 Years Class A $687 $925 $1,182 $1,914 Class C $195 $603 $1,037 $2,243 Class I $93 $290 $504 $1,120 Class Y $86 $268 $466 $1,037 6175STK0717 July 27, 2017 THE DREYFUS/LAUREL FUNDS TRUST DREYFUS GLOBAL EQUITY INCOME FUND (Class T Shares) Supplement to Prospectus Dated March 31, 2017 The following information supersedes and replaces any contrary information contained in “Fund Summary - Fees and Expenses” in the fund’s prospectus: Shareholder Fees (fees paid directly from your investment) Class T Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 2.50 Maximum deferred sales charge (load) (as a percentage of lower of purchase or sale price) none Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class T Management fees* .75 Distribution/service (12b-1) fees .25 Other expenses .17 Total annual fund operating expenses 1.17 * Restated to reflect current management fee. Example The Example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then hold or redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class T $366 $612 $878 $1,635 4088STK0717
